Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Narita (US Pub. No. 2015/0193028 A1) in view of Sato et al. (US Pub. No. 2006/0290691 A1).
		As to claim 1, Narita shows an electronic writing device (Fig. 1 and para. 30), comprising: a transparent top layer (cover glass 110, Fig. 1 and para. 30);  a liquid crystal layer 130 including a plurality of liquid crystal cells beneath the transparent top layer (Fig. 1 and para. 30), the liquid crystal layer configured to display an image by switching one or more of the liquid crystal cells (para. 32); and a control circuitry (160, Fig. 1 and para. 35) configured to receive an erase command, the erase command indicating that a touched area of the transparent top layer is touched and instructing to erase at least a portion of the image from the touched area (Fig. 5 and para. 53);  wherein the control circuitry is further configured to instruct one or more electrodes from the matrix to apply an erase signal to a portion of the liquid crystal cells that correspond to the touched area (Fig. 5 and para. 53), wherein the erase signal switches the portion of the liquid crystal cells to a different state (Fig. 5 and para. 53). 

		Sato shows changing liquid crystal cells from a scattering state to a reflective state and a matrix of electrodes configured to supply voltage signals to the liquid crystal cells (para. 105).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Narita with those of Sato because designing the system, in this way allows the device to provide a stable state to display an image (para. 110).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CARL ADAMS/Examiner, Art Unit 2627